In the petition for a rehearing, the defendant, appellant, directs our attention to an inaccurate — if not erroneous — statement of the law in the opinion rendered in this case. The statement which was intended to be made was that, although the obligation of warranty in an act of sale is not extinguished by the death of the warrantor, but survives as an obligation of his succession, the obligation of a lessor, to warrant and defend the lessee's right of possession of the leased premises, survives as an obligation of the succession of the lessor, in the event of his death before the expiration of the term of the lease, only in cases where the lessor claimed or pretended to be the owner of the leased premises *Page 844 
— not in cases where the lessor claimed to be — and was in fact — only the usufructuary of the leased premises. Instead of saying "only in cases where the lessor claimed ownership of the leased premises," we said "only in cases where the lessor owns the leased premises." Although what followed after that expression explained it thoroughly, we have substituted for the word "owns" the words "claimed ownership of" — which makes the statement of the law more exact — without affecting the purport of the opinion originally rendered.
The petition for a rehearing is denied.